Exhibit 10.9

Amended and Restated as of June 11, 2007

AMC ENTERTAINMENT HOLDINGS, INC.

AMENDED AND RESTATED 2004 STOCK OPTION PLAN

(F/K/A

THE 2004 STOCK OPTION PLAN

OF

MARQUEE HOLDINGS INC.)

AMC Entertainment Holdings, Inc. a Delaware corporation (the “Company”), hereby
adopts this Amended and Restated 2004 Stock Option Plan (f/k/a the 2004 Stock
Option Plan of Marquee Holdings Inc.), originally adopted by Marquee Holdings
Inc. on December 22, 2004 and previously amended by Marquee Holdings Inc. on
November 7, 2006.  The purposes of this Plan are as follows:

(1)                                   To further the growth, development and
financial success of the Company and its Plan Subsidiaries (as defined herein),
by providing additional incentives to Employees, Consultants and Non-Employee
Directors (as such terms are defined below) of the Company and its Plan
Subsidiaries who have been or will be given responsibility for the management or
administration of the Company’s (or one of its Plan Subsidiaries’) business
affairs, by assisting them to become owners of Common Stock, thereby benefiting
directly from the growth, development and financial success of the Company and
its Plan Subsidiaries.

(2)                                   To enable the Company (and its Plan
Subsidiaries) to obtain and retain the services of the type of professional,
technical and managerial Employees, Consultants and Non-Employee Directors
considered essential to the long-range success of the Company (and its Plan
Subsidiaries) by providing and offering them an opportunity to become owners of
Common Stock under Options, including, in the case of certain employees, Options
that are intended to qualify as “incentive stock options” under Section 422 of
the Code (as defined herein).

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary.  The
singular pronoun shall include the plural where the context so indicates.


SECTION 1.1                                      “AFFILIATE” SHALL MEAN, WITH
RESPECT TO ANY SPECIFIED PERSON:


(A)                                   ANY OTHER PERSON DIRECTLY OR INDIRECTLY
CONTROLLING OR CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH
SUCH SPECIFIED PERSON; OR


(B)                                   ANY OTHER PERSON THAT OWNS, DIRECTLY OR
INDIRECTLY, 10% OR MORE OF SUCH PERSON’S CAPITAL STOCK OR ANY OFFICER OR
DIRECTOR OF ANY SUCH PERSON OR OTHER PERSON OR WITH RESPECT TO ANY NATURAL
PERSON, ANY PERSON HAVING A RELATIONSHIP WITH SUCH PERSON BY BLOOD, MARRIAGE OR
ADOPTION NOT MORE REMOTE THAN FIRST COUSIN.

For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.


--------------------------------------------------------------------------------



SECTION 1.2                                    “AMCE” SHALL MEAN AMC
ENTERTAINMENT INC., A DELAWARE CORPORATION.


SECTION 1.3                                    “APOLLO” SHALL MEAN APOLLO
MANAGEMENT V, L.P., A DELAWARE LIMITED PARTNERSHIP.


SECTION 1.4                                    “APOLLO GROUP” SHALL MEAN (I)
APOLLO; (II) THE APOLLO HOLDERS; AND (III) ANY AFFILIATE OF APOLLO (INCLUDING
THE APOLLO HOLDERS).


SECTION 1.5                                    “APOLLO HOLDERS” SHALL MEAN
APOLLO INVESTMENT FUND V, L.P. (“AIF V”), APOLLO OVERSEAS PARTNERS V, L.P. (“AOP
V”), APOLLO NETHERLANDS PARTNERS V (A), L.P. (“APOLLO NETHERLANDS A”), APOLLO
NETHERLANDS PARTNERS V (B), L.P. (“APOLLO NETHERLANDS B”), AND APOLLO GERMAN
PARTNERS V GMBH & CO KG (“APOLLO GERMAN PARTNERS”) AND ANY OTHER PARTNERSHIP OR
ENTITY AFFILIATED WITH AND MANAGED BY APOLLO OR ITS AFFILIATES TO WHICH AIF V,
AOP V, APOLLO NETHERLANDS A, APOLLO NETHERLANDS B, OR APOLLO GERMAN PARTNERS
ASSIGNS ANY OF THEIR RESPECTIVE INTERESTS IN THE COMPANY.


SECTION 1.6                                    “APOLLO INVESTORS” SHALL MEAN,
COLLECTIVELY, AIF V, AOP V, APOLLO NETHERLANDS A, APOLLO NETHERLANDS B AND
APOLLO GERMAN PARTNERS.


SECTION 1.7                                    “BOARD” SHALL MEAN THE BOARD OF
DIRECTORS OF THE COMPANY.


SECTION 1.8                                    “CAPITAL STOCK” OF ANY PERSON
SHALL MEAN ANY AND ALL SHARES, INTEREST, PARTICIPATIONS OR OTHER EQUIVALENTS
(HOWEVER DESIGNATED) OF SUCH PERSON’S CAPITAL STOCK, INCLUDING PREFERRED STOCK,
ANY RIGHTS (OTHER THAN DEBT SECURITIES CONVERTIBLE INTO CAPITAL STOCK), WARRANTS
OR OPTIONS TO ACQUIRE SUCH CAPITAL STOCK, WHETHER OUTSTANDING AS OF THE
EFFECTIVE TIME OR ISSUED THEREAFTER.


SECTION 1.9                                    “CHANGE OF CONTROL” SHALL MEAN
THE OCCURRENCE OF, AFTER THE EFFECTIVE DATE, ANY OF THE FOLLOWING EVENTS:


(A)                                   ANY “PERSON” OR “GROUP” AS SUCH TERMS ARE
USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT OTHER THAN ONE OR MORE
PERMITTED HOLDERS IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES
13D-3 AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT SUCH PERSON OR GROUP SHALL
BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SHARES THAT ANY SUCH PERSON OR
GROUP HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR
ONLY AFTER THE PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, BY WAY OF MERGER,
CONSOLIDATION OR OTHER BUSINESS COMBINATION OR PURCHASE OF 50% OR MORE OF THE
TOTAL VOTING POWER OF THE VOTING STOCK OF THE COMPANY OR OF AMCE (FOR PURPOSES
OF CALCULATING THE TOTAL VOTING POWER OF THE VOTING STOCK HELD BY A GROUP SOLELY
IN THE CONTEXT OF A MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATION WITH A
PERSON ENGAGED IN A LINE OF BUSINESS SIMILAR TO THAT OF THE COMPANY OR OF AMCE
AND ITS SUBSIDIARIES ON AUGUST 18, 2004, THE VOTING POWER BENEFICIALLY OWNED BY
THE PERMITTED HOLDERS OR BY PERMITTED CO-INVESTORS, TO THE EXTENT SUCH VOTING
POWER OF THE VOTING STOCK WAS ACQUIRED BY SUCH PERMITTED CO-INVESTORS ON OR
BEFORE JANUARY 31, 2005 IN TRANSACTIONS THAT SATISFY THE DEFINITION OF PERMITTED
CO-INVESTOR, SHALL BE EXCLUDED IN AN AMOUNT EQUAL TO THE LESSER OF THE TOTAL
VOTING POWER OF THE VOTING STOCK BENEFICIALLY OWNED BY SUCH PERMITTED
CO-INVESTORS ON (X) JANUARY 31, 2005 OR (Y) THE DATE OF SUCH MERGER,
CONSOLIDATION OR OTHER BUSINESS COMBINATION);


(B)                                   THE ADOPTION OF A PLAN RELATING TO THE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR AMCE;


(C)                                   THE SALE, LEASE, TRANSFER OR OTHER
CONVEYANCE, IN ONE OR A SERIES OF RELATED TRANSACTIONS, OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY OR OF AMCE AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE, TO ANY PERSON OTHER THAN ONE OR MORE PERMITTED HOLDERS; OR


--------------------------------------------------------------------------------



(D)                                   A CHANGE OF CONTROL UNDER THE INDENTURES
RELATING TO THE 9 ½% SENIOR SUBORDINATED NOTES DUE 2011 (THE “2011 NOTES”), THE
9 7/8 % SENIOR SUBORDINATED NOTES DUE 2012 OR THE 8% SENIOR SUBORDINATED NOTES
DUE 2014 ISSUED BY AMCE (OTHER THAN A CHANGE OF CONTROL UNDER THE INDENTURE
RELATING TO THE 2011 NOTES RESULTING FROM THE TRANSACTIONS);

provided, however, that for the avoidance of doubt, the closing of the Merger of
Marquee Inc. with and into AMCE as of the Effective Date shall not constitute
and shall not be deemed to cause or result in a Change of Control hereunder.


SECTION 1.10                                  “CODE” SHALL MEAN THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.


SECTION 1.11                                  “COMMITTEE” SHALL MEAN THE
COMMITTEE APPOINTED AS PROVIDED IN SECTION 6.1.


SECTION 1.12                                  “COMMON STOCK” SHALL MEAN THE
COMMON STOCK OF THE AMC ENTERTAINMENT HOLDINGS, INC., PAR VALUE $0.01 PER SHARE.


SECTION 1.13                                  “COMPANY” SHALL MEAN AMC
ENTERTAINMENT HOLDINGS, INC., A DELAWARE CORPORATION.  IN ADDITION, “COMPANY”
SHALL MEAN ANY CORPORATION ASSUMING, OR ISSUING NEW EMPLOYEE STOCK OPTIONS IN
SUBSTITUTION FOR, INCENTIVE STOCK OPTIONS OUTSTANDING UNDER THE PLAN IN A
TRANSACTION TO WHICH SECTION 424(A) OF THE CODE APPLIES.


SECTION 1.14                                  “CONSULTANT” SHALL MEAN ANY
CONSULTANT OR ADVISER IF:


(A)                                   THE CONSULTANT OR ADVISER RENDERS BONA
FIDE SERVICES TO THE COMPANY OR A PLAN SUBSIDIARY;


(B)                                   THE SERVICES RENDERED BY THE CONSULTANT OR
ADVISER ARE NOT IN CONNECTION WITH THE OFFER OR SALE OF SECURITIES IN A
CAPITAL-RAISING TRANSACTION AND DO NOT DIRECTLY OR INDIRECTLY PROMOTE OR
MAINTAIN A MARKET FOR THE COMPANY’S SECURITIES; AND


(C)                                   THE CONSULTANT OR ADVISER IS A NATURAL
PERSON WHO HAS CONTRACTED DIRECTLY WITH THE COMPANY OR A PLAN SUBSIDIARY TO
RENDER SUCH SERVICES.


SECTION 1.15                                  “CONVERTIBLE SECURITIES” SHALL
MEAN ANY EVIDENCE OF INDEBTEDNESS, SHARES OF STOCK OR OTHER SECURITIES (OTHER
THAN INVESTOR OPTIONS OR WARRANTS) WHICH ARE DIRECTLY OR INDIRECTLY CONVERTIBLE
INTO OR EXCHANGEABLE OR EXERCISABLE FOR SHARES OF STOCK.


SECTION 1.16                                  “CORPORATE EVENT” SHALL MEAN, AS
DETERMINED BY THE COMMITTEE (OR BY THE BOARD, IN THE CASE OF OPTIONS GRANTED TO
NON-EMPLOYEE DIRECTORS) IN ITS SOLE DISCRETION, ANY TRANSACTION OR EVENT
DESCRIBED IN SECTION 7.1(A) OR ANY UNUSUAL OR NONRECURRING TRANSACTION OR EVENT
AFFECTING THE COMPANY, ANY AFFILIATE OF THE COMPANY, OR THE FINANCIAL STATEMENTS
OF THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR ANY CHANGE IN APPLICABLE
LAWS, REGULATIONS, OR ACCOUNTING PRINCIPLES.


SECTION 1.17                                  “DIRECTOR” SHALL MEAN A MEMBER OF
THE BOARD.


SECTION 1.18                                  “EFFECTIVE DATE” SHALL MEAN THE
LATER TO OCCUR OF (I) THE DATE OF THE CLOSING OF THE MERGER OF MARQUEE INC. WITH
AND INTO AMCE PURSUANT TO THE AGREEMENT AND PLAN OF MERGER BY AND AMONG
HOLDINGS, MARQUEE INC. AND AMCE, DATED AS OF JULY 22, 2004 AND (II) THE DATE ON
WHICH OCCURS THE EFFECTIVE TIME.


--------------------------------------------------------------------------------



SECTION 1.19                                  “EFFECTIVE TIME” SHALL MEAN THE
DATE AND TIME OF THE FILING (OR IF ANOTHER DATE AND TIME IS SPECIFIED IN SUCH
FILING, SUCH SPECIFIED DATE OR TIME) OF A CERTIFICATE OF MERGER RELATING TO THE
MERGER WITH THE SECRETARY OF THE STATE OF DELAWARE PURSUANT TO SECTION 1.2 OF
THE MERGER AGREEMENT.


SECTION 1.20                                  “ELIGIBLE REPRESENTATIVE” FOR AN
OPTIONEE SHALL MEAN SUCH OPTIONEE’S PERSONAL REPRESENTATIVE OR SUCH OTHER PERSON
AS IS EMPOWERED UNDER THE DECEASED OPTIONEE’S WILL OR THE THEN APPLICABLE LAWS
OF DESCENT AND DISTRIBUTION TO REPRESENT THE OPTIONEE HEREUNDER.


SECTION 1.21                                  “EMPLOYEE” SHALL MEAN, WITH
RESPECT TO ANY ENTITY, ANY EMPLOYEE OF SUCH ENTITY (AS DEFINED IN ACCORDANCE
WITH THE REGULATIONS AND REVENUE RULINGS THEN APPLICABLE UNDER SECTION 3401(C)
OF THE CODE).


SECTION 1.22                                  “EQUIVALENT SHARES” SHALL MEAN, AT
ANY DATE OF DETERMINATION, (A) AS TO ANY OUTSTANDING SHARES OF STOCK, SUCH
NUMBER OF SHARES OF STOCK, (B) AS TO ANY OUTSTANDING INVESTOR OPTIONS, WARRANTS
OR CONVERTIBLE SECURITIES, THE MAXIMUM NUMBER OF SHARES OF STOCK FOR WHICH OR
INTO WHICH SUCH INVESTOR OPTIONS, WARRANTS OR CONVERTIBLE SECURITIES MAY AT THE
TIME BE EXERCISED, CONVERTED OR EXCHANGED (OR WHICH WILL BECOME EXERCISABLE,
CONVERTIBLE OR EXCHANGEABLE ON OR PRIOR TO, OR BY REASON OF, THE TRANSACTION OR
CIRCUMSTANCES IN CONNECTION WITH WHICH THE NUMBER OF EQUIVALENT SHARES IS TO BE
DETERMINED) AND (C) IN RESPECT OF ANY SUBSIDIARY OF THE COMPANY, (I) AS TO ANY
OUTSTANDING SHARES OF STOCK OF ANY SUBSIDIARY OF THE COMPANY, SUCH NUMBER OF
SHARES OF STOCK OR (II) AS TO ANY OUTSTANDING OPTIONS, WARRANTS OR CONVERTIBLE
SECURITIES, THE MAXIMUM NUMBER OF SHARES OF STOCK OF ANY SUBSIDIARY OF THE
COMPANY FOR WHICH OR INTO WHICH SUCH OPTIONS, WARRANTS OR CONVERTIBLE SECURITIES
MAY AT THE TIME BE EXERCISED, CONVERTED OR EXCHANGED (OR WHICH WILL BECOME
EXERCISABLE, CONVERTIBLE OR EXCHANGEABLE ON OR PRIOR TO, OR BY REASON OF, THE
TRANSACTION OR CIRCUMSTANCES IN CONNECTION WITH WHICH THE NUMBER OF EQUIVALENT
SHARES IS TO BE DETERMINED).  FOR PURPOSES OF THE DEFINITION OF “EQUIVALENT
SHARE,” “SUBSIDIARY” OR “SUBSIDIARIES” OF ANY PERSON MEANS ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE OR OTHER LEGAL ENTITY OF WHICH SUCH PERSON (EITHER
ALONE OR THROUGH OR TOGETHER WITH ANY OTHER PERSON), OWNS, DIRECTLY OR
INDIRECTLY, 50% OR MORE OF THE STOCK OR OTHER EQUITY INTERESTS WHICH ARE
GENERALLY ENTITLED TO VOTE FOR THE ELECTION OF THE BOARD OF DIRECTORS OR OTHER
GOVERNING BODY OF SUCH CORPORATION OR OTHER LEGAL ENTITY.


SECTION 1.23                                  “EXCHANGE ACT” SHALL MEAN THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


SECTION 1.24                                  “FAIR MARKET VALUE” OF A SHARE OF
COMMON STOCK AS OF A GIVEN DATE SHALL BE:


(A)                                   THE CLOSING PRICE OF A SHARE OF COMMON
STOCK ON THE PRINCIPAL EXCHANGE ON WHICH SUCH SHARES ARE THEN TRADING, IF ANY
(OR AS REPORTED ON ANY COMPOSITE INDEX WHICH INCLUDES SUCH PRINCIPAL EXCHANGE),
ON THE MOST RECENT TRADING DAY PRIOR TO SUCH DETERMINATION DATE; OR


(B)                                   IF COMMON STOCK IS NOT TRADED ON AN
EXCHANGE, THE MEAN BETWEEN THE CLOSING REPRESENTATIVE BID AND ASKED PRICES FOR A
SHARE OF COMMON STOCK ON THE MOST RECENT TRADING DAY PRIOR TO SUCH DETERMINATION
DATE AS REPORTED BY NASDAQ OR, IF NASDAQ IS NOT THEN IN EXISTENCE, BY ITS
SUCCESSOR QUOTATION SYSTEM; OR


(C)                                   IF COMMON STOCK IS NOT PUBLICLY TRADED ON
AN EXCHANGE AND NOT QUOTED ON NASDAQ OR A SUCCESSOR QUOTATION SYSTEM, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK AS DETERMINED IN GOOD FAITH BY THE BOARD
OR THE COMMITTEE.


--------------------------------------------------------------------------------



SECTION 1.25                                  “INCENTIVE STOCK OPTION” SHALL
MEAN AN OPTION THAT CONFORMS TO THE APPLICABLE PROVISIONS OF SECTION 422 OF THE
CODE AND THAT IS DESIGNATED AS AN INCENTIVE STOCK OPTION BY THE COMMITTEE.


SECTION 1.26                                  “INITIAL INVESTOR SHARES” SHALL
MEAN THAT NUMBER OF SHARES HELD BY AN INVESTOR IMMEDIATELY FOLLOWING THE
EFFECTIVE TIME, AS THE SAME MAY BE ADJUSTED FOR STOCK SPLITS, STOCK DIVIDENDS,
RECAPITALIZATIONS OR SIMILAR EVENTS.


SECTION 1.27                                  “INITIAL PUBLIC OFFERING” SHALL
MEAN THE FIRST ISSUANCE BY THE COMPANY OF ANY CLASS OF COMMON EQUITY SECURITIES
THAT IS REQUIRED TO BE REGISTERED (OTHER THAN ON A FORM S-8) UNDER SECTION 12 OF
THE EXCHANGE ACT.


SECTION 1.28                                  “INVESTOR” OR “INVESTORS” SHALL
MEAN EACH OF THE JPMP INVESTORS, THE APOLLO INVESTORS AND THE OTHER ENTITIES
LISTED ON SCHEDULE 1 ATTACHED TO THE INVESTOR STOCKHOLDERS AGREEMENT AND, UPON
THE UNANIMOUS APPROVAL OF EACH OF THE JPMP INVESTORS AND THE APOLLO INVESTORS,
ANY OTHER SUBSEQUENT HOLDER OF SHARES WHO AGREES TO BE BOUND BY THE TERMS OF THE
INVESTOR STOCKHOLDERS AGREEMENT.


SECTION 1.29                                  “INVESTOR OPTIONS” SHALL MEAN ANY
OPTIONS TO SUBSCRIBE FOR, PURCHASE OR OTHERWISE DIRECTLY ACQUIRE STOCK, OTHER
THAN ANY SUCH OPTION HELD BY THE COMPANY OR ANY RIGHT TO PURCHASE SHARES
PURSUANT TO THE INVESTOR STOCKHOLDERS AGREEMENT.


SECTION 1.30                                  “INVESTOR STOCKHOLDERS AGREEMENT”
SHALL MEAN THAT CERTAIN STOCKHOLDERS AGREEMENT BY AND AMONG THE COMPANY, THE
JPMP INVESTORS, THE APOLLO INVESTORS AND CERTAIN OTHER STOCKHOLDER PARTIES
THERETO DATED AS OF OCTOBER 29, 2004, AS AMENDED.


SECTION 1.31                                  “J.P. MORGAN PARTNERS GROUP” SHALL
MEAN (I) J.P. MORGAN PARTNERS, LLC AND (II) ANY AFFILIATES OF J.P. MORGAN
PARTNERS, LLC.


SECTION 1.32                                  “JPMP INVESTORS” SHALL MEAN,
COLLECTIVELY, J.P. MORGAN PARTNERS (BHCA), L.P. (“JPMP BHCA”), J.P. MORGAN
GLOBAL INVESTORS (CAYMAN), L.P., JP. MORGAN PARTNERS GLOBAL INVESTORS (CAYMAN)
II, L.P., AND ANY OTHER AFFILIATED ENTITIES DESIGNATED BY JPMP BHCA TO THE
COMPANY IN WRITING PRIOR TO THE EFFECTIVE TIME.


SECTION 1.33                                  “MANAGEMENT STOCKHOLDERS
AGREEMENT” SHALL MEAN THAT CERTAIN MANAGEMENT STOCKHOLDERS AGREEMENT DATED JUNE
11, 2007 BY AND AMONG THE AMC ENTERTAINMENT HOLDINGS, INC., THE PRINCIPAL
INVESTORS AND CERTAIN MANAGEMENT STOCKHOLDERS WHICH CONTAINS TERMS APPLICABLE TO
OPTIONS, THE SHARES OF COMMON STOCK ACQUIRED UPON OPTION EXERCISE AND SHARES OF
COMMON STOCK OF THE COMPANY IF ANY, HELD BY THE OPTIONEE DURING THE TERM OF SUCH
AGREEMENT.


SECTION 1.34                                  “MERGER” SHALL MEAN THE MERGER OF
MARQUEE INC. WITH AND INTO AMCE PURSUANT TO THE MERGER AGREEMENT.


SECTION 1.35                                  “MERGER AGREEMENT” SHALL MEAN THE
AGREEMENT AND PLAN OF MERGER BY AND AMONG THE COMPANY, MARQUEE INC. AND AMCE,
DATED AS OF JULY 22, 2004.


SECTION 1.36                                  “NON-EMPLOYEE DIRECTOR” SHALL MEAN
A DIRECTOR WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ANY OF ITS PLAN
SUBSIDIARIES, AND MAY INCLUDE, WITHOUT LIMITATION, A NON-EMPLOYEE DIRECTOR
DESIGNATED BY A MEMBER OF THE J.P. MORGAN PARTNERS GROUP OR OF THE APOLLO GROUP.


--------------------------------------------------------------------------------



SECTION 1.37                                  “NON-QUALIFIED STOCK OPTION” SHALL
MEAN AN OPTION WHICH IS NOT AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF
SECTION 422 OF THE CODE.


SECTION 1.38                                  “OFFICER” SHALL MEAN AN OFFICER OF
THE COMPANY, AS DEFINED IN RULE 16A-L(F) UNDER THE EXCHANGE ACT, AS SUCH RULE
MAY BE AMENDED FROM TIME TO TIME.


SECTION 1.39                                  “OPTION” SHALL MEAN AN OPTION
GRANTED UNDER THE PLAN TO PURCHASE COMMON STOCK.  AN OPTION SHALL, AS DETERMINED
BY THE COMMITTEE, BE EITHER AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK
OPTION; PROVIDED, HOWEVER, THAT ANY OPTION GRANTED TO AN INDIVIDUAL WHO IS NOT
AN EMPLOYEE OF THE COMPANY OR ONE OF ITS PLAN SUBSIDIARIES SHALL BE A
NON-QUALIFIED STOCK OPTION.


SECTION 1.40                                  “OPTIONEE” SHALL MEAN AN EMPLOYEE,
CONSULTANT OR NON-EMPLOYEE DIRECTOR TO WHOM AN OPTION IS GRANTED UNDER THE PLAN.


SECTION 1.41                                  “PERMITTED CO-INVESTOR” SHALL MEAN
AN INVESTOR (OTHER THAN THE PRINCIPAL INVESTORS) AS OF THE EFFECTIVE TIME AND
ANY ONE OR MORE INSTITUTIONAL INVESTORS AND THEIR RESPECTIVE AFFILIATES TO WHICH
ANY PERMITTED HOLDER TRANSFERS IN THE AGGREGATE UP TO, BUT NO MORE THAN, 35% OF
(A) ITS EQUITY COMMITMENTS TO THE TRANSACTIONS OR (B) ITS EQUITY SECURITIES OF
THE COMPANY OR AMCE, IN EACH CASE ON OR BEFORE JANUARY 31, 2005 (ALL TRANSFERS
TO ANY AFFILIATES OF SUCH INSTITUTIONAL INVESTOR SHALL BE INCLUDED IN SUCH
PERCENTAGE CALCULATION).


SECTION 1.42                                  “PERMITTED HOLDER” SHALL MEAN:


(A)                                   ANY MEMBER OF THE APOLLO GROUP;


(B)                                   ANY MEMBER OF THE J.P. MORGAN PARTNERS
GROUP; AND


(C)                                   ANY SUBSIDIARY, ANY EMPLOYEE STOCK
PURCHASE PLAN, STOCK OPTION PLAN OR OTHER STOCK INCENTIVE PLAN OR PROGRAM,
RETIREMENT PLAN OR AUTOMATIC REINVESTMENT PLAN OR ANY SUBSTANTIALLY SIMILAR PLAN
OF AMCE OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY OR ANY PERSON HOLDING
SECURITIES OF AMCE OR THE COMPANY FOR OR PURSUANT TO THE TERMS OF ANY SUCH
EMPLOYEE BENEFIT PLAN; PROVIDED THAT IF ANY LENDER OR OTHER PERSON SHALL
FORECLOSE ON OR OTHERWISE REALIZE UPON OR EXERCISE ANY REMEDY WITH RESPECT TO
ANY SECURITY INTEREST IN OR LIEN ON ANY SECURITIES OF AMCE OR THE COMPANY HELD
BY ANY PERSON LISTED IN THIS CLAUSE (C), THEN SUCH SECURITIES SHALL NO LONGER BE
DEEMED TO BE HELD BY A PERMITTED HOLDER.


SECTION 1.43                                  “PERMITTED TRANSFER” SHALL MEAN: 
(I) A TRANSFER APPROVED BY EACH PRINCIPAL INVESTOR SO LONG AS THERE ARE ANY
PRINCIPAL INVESTORS, (II) A TRANSFER TO AN AFFILIATE OF SUCH INVESTOR; PROVIDED
SUCH TRANSFEREE REMAINS AN AFFILIATE OF SUCH TRANSFEROR FOLLOWING THE TRANSFER;
(III) FOLLOWING AN INITIAL PUBLIC OFFERING, A TRANSFER BY AN INVESTOR MADE AS
PART OF A DISTRIBUTION BY AN INVESTOR TO ITS RESPECTIVE GENERAL OR LIMITED
PARTNERS OR MEMBERS IN ACCORDANCE WITH SUCH INVESTOR’S FUND DOCUMENTS, AS THE
CASE MAY BE; (IV) A TRANSFER MADE BY A JPMP INVESTOR PURSUANT TO AND IN
ACCORDANCE WITH THE REGULATORY SIDELETTER; OR (V) A TRANSFER MADE PURSUANT TO
THE REGISTRATION RIGHTS AS SET FORTH IN SECTION 7 OF THE INVESTOR STOCKHOLDERS
AGREEMENT; PROVIDED THAT SUCH TRANSFEREE, IN THE CASE OF CLAUSES (I), (II),
(III) AND (IV) ABOVE SHALL AGREE IN WRITING WITH THE PARTIES TO THE INVESTOR
STOCKHOLDERS AGREEMENT TO BE BOUND BY, AND TO COMPLY WITH, ALL APPLICABLE
PROVISIONS OF AND TO BE DEEMED TO BE AN INVESTOR FOR PURPOSES OF THE INVESTOR
STOCKHOLDERS AGREEMENT.


SECTION 1.44                                  “PERMITTED TRANSFEREE” SHALL MEAN
ANY PERSON WHO ACQUIRES SHARES PURSUANT TO CLAUSES (I), (II) AND (III) OF THE
DEFINITION OF “PERMITTED TRANSFER”.


--------------------------------------------------------------------------------



SECTION 1.45                                  “PERSON” SHALL MEAN ANY
INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE,
ASSOCIATION, JOINT STOCK COMPANY, TRUST, ESTATE, UNINCORPORATED ORGANIZATION OR
GOVERNMENT OR ANY AGENCY OR POLITICAL SUBDIVISION THEREOF.


SECTION 1.46                                  “PLAN SUBSIDIARY” OF ANY ENTITY
SHALL MEAN ANY CORPORATION IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH
SUCH ENTITY IF EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE
UNBROKEN CHAIN THEN OWNS STOCK POSSESSING 50% OR MORE OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH
CHAIN.


SECTION 1.47                                  “PLAN” SHALL MEAN THIS 2004 STOCK
OPTION PLAN OF MARQUEE HOLDINGS INC., AS AMENDED FROM TIME TO TIME.


SECTION 1.48                                  “PRINCIPAL INVESTORS” SHALL MEAN
(I) THE JPMP INVESTORS, SO LONG AS THE JPMP INVESTORS, TOGETHER WITH THEIR
PERMITTED TRANSFEREES, COLLECTIVELY OWN SHARES REPRESENTING AT LEAST 33% OF THE
INITIAL INVESTOR SHARES OWNED BY THE JPMP INVESTORS; PROVIDED, THAT THE JPMP
INVESTORS SHALL NOT BE DEEMED TO BE A PRINCIPAL INVESTOR AT ANY TIME THAT THEY
DO NOT, TOGETHER WITH THEIR PERMITTED TRANSFEREES, COLLECTIVELY OWN SHARES
REPRESENTING AT LEAST 33% OF THE INITIAL INVESTOR SHARES OWNED BY THE JPMP
INVESTORS, AND (II) THE APOLLO INVESTORS, SO LONG AS THE APOLLO INVESTORS,
TOGETHER WITH THEIR PERMITTED TRANSFEREES, COLLECTIVELY OWN SHARES REPRESENTING
AT LEAST 33% OF THE INITIAL INVESTOR SHARES OWNED BY THE APOLLO INVESTORS;
PROVIDED, THAT THE APOLLO INVESTORS SHALL NOT BE DEEMED TO BE A PRINCIPAL
INVESTOR AT ANY TIME THAT THEY DO NOT, TOGETHER WITH THEIR PERMITTED
TRANSFEREES, COLLECTIVELY OWN SHARES REPRESENTING AT LEAST 33% OF THE INITIAL
INVESTOR SHARES OWNED BY THE APOLLO INVESTORS (IN EACH CASE, AS MAY BE ADJUSTED
FOR STOCK SPLITS, STOCK DIVIDENDS, RECAPITALIZATIONS OR SIMILAR EVENTS).  FOR
THE AVOIDANCE OF DOUBT, SO LONG AS THERE ARE TWO PRINCIPAL INVESTORS, REFERENCES
IN THIS AGREEMENT TO “PRINCIPAL INVESTORS” SHALL MEAN BOTH PRINCIPAL INVESTORS,
AND IF AT ANY TIME THERE IS ONLY ONE PRINCIPAL INVESTOR, REFERENCES IN THIS
AGREEMENT TO “THE PRINCIPAL INVESTORS” OR “EACH PRINCIPAL INVESTOR” SHALL MEAN
THAT SOLE PRINCIPAL INVESTOR THEN REMAINING.


SECTION 1.49                                  “REGULATORY SIDELETTER” SHALL MEAN
THAT CERTAIN LETTER AGREEMENT BETWEEN THE COMPANY AND THE JPMP INVESTORS, A COPY
OF WHICH IS ATTACHED TO THE INVESTOR STOCKHOLDERS AGREEMENT AS EXHIBIT B.


SECTION 1.50                                  “RULE 16B-3” SHALL MEAN THAT
CERTAIN RULE 16B-3 PROMULGATED UNDER THE EXCHANGE ACT, AS SUCH RULE MAY BE
AMENDED FROM TIME TO TIME.


SECTION 1.51                                  “SECURITIES ACT” SHALL MEAN THE
SECURITIES ACT OF 1933, AS AMENDED.


SECTION 1.52                                  “SHARES” SHALL MEAN (A) ALL SHARES
OF STOCK, WHENEVER ISSUED, INCLUDING ALL SHARES OF STOCK ISSUED UPON THE
EXERCISE, CONVERSION OR EXCHANGE OF ANY INVESTOR OPTIONS, WARRANTS OR
CONVERTIBLE SECURITIES AND (B) ALL INVESTOR OPTIONS, WARRANTS AND CONVERTIBLE
SECURITIES (TREATING SUCH INVESTOR OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES
AS A NUMBER OF SHARES EQUAL TO THE NUMBER OF EQUIVALENT SHARES REPRESENTED BY
SUCH INVESTOR OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES FOR ALL PURPOSES OF
THIS AGREEMENT EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN).


SECTION 1.53                                  “STOCK” SHALL MEAN COMMON STOCK,
TOGETHER WITH ANY OTHER CLASSES OR SERIES OF EQUITY SECURITIES OF AMC
ENTERTAINMENT HOLDINGS, INC.


SECTION 1.54                                  “STOCK OPTION AGREEMENT” SHALL
HAVE THE MEANING SET FORTH IN SECTION 4.1


--------------------------------------------------------------------------------



SECTION 1.55                                  “SUBSIDIARY” OF A PERSON SHALL
MEAN: (I) ANY CORPORATION OF WHICH MORE THAN 50% OF THE OUTSTANDING SHARES OF
CAPITAL STOCK HAVING ORDINARY VOTING POWER FOR THE ELECTION OF DIRECTORS IS
OWNED DIRECTLY OR INDIRECTLY BY SUCH PERSON; AND (II) ANY PARTNERSHIP, LIMITED
LIABILITY COMPANY, ASSOCIATION, JOINT VENTURE OR OTHER ENTITY IN WHICH SUCH
PERSON, DIRECTLY OR INDIRECTLY, HAS A MORE THAN 50% EQUITY INTEREST.


SECTION 1.56                                  “TERMINATION OF CONSULTANCY” SHALL
MEAN THE TIME WHEN THE ENGAGEMENT OF AN OPTIONEE AS A CONSULTANT TO THE COMPANY
OR A PLAN SUBSIDIARY IS TERMINATED FOR ANY REASON, WITH OR WITHOUT CAUSE,
INCLUDING, BUT NOT BY WAY OF LIMITATION, BY RESIGNATION, DISCHARGE, DEATH OR
RETIREMENT, BUT EXCLUDING A TERMINATION WHERE THERE IS A SIMULTANEOUS
COMMENCEMENT OF EMPLOYMENT WITH THE COMPANY OR ANY PLAN SUBSIDIARY.  THE
COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE THE EFFECT OF ALL MATTERS AND
QUESTIONS RELATING TO TERMINATION OF CONSULTANCY.


SECTION 1.57                                  “TERMINATION OF DIRECTORSHIP”
SHALL MEAN THE TIME WHEN AN OPTIONEE WHO IS AN NON-EMPLOYEE DIRECTOR CEASES TO
BE A DIRECTOR FOR ANY REASON, INCLUDING BUT NOT BY WAY OF LIMITATION, A
TERMINATION BY RESIGNATION, FAILURE TO BE ELECTED OR APPOINTED, DEATH OR
RETIREMENT.  THE BOARD, IN ITS SOLE DISCRETION, SHALL DETERMINE THE EFFECT OF
ALL MATTERS AND QUESTIONS RELATING TO TERMINATION OF DIRECTORSHIP.


SECTION 1.58                                  “TERMINATION OF EMPLOYMENT” SHALL
MEAN THE TIME WHEN THE EMPLOYEE-EMPLOYER RELATIONSHIP BETWEEN AN OPTIONEE AND
THE COMPANY (OR ONE OF ITS PLAN SUBSIDIARIES) IS TERMINATED FOR ANY REASON, WITH
OR WITHOUT CAUSE, INCLUDING, BUT NOT BY WAY OF LIMITATION, A TERMINATION BY
RESIGNATION, DISCHARGE, DEATH OR RETIREMENT, BUT EXCLUDING A TERMINATION WHERE
THERE IS A SIMULTANEOUS REEMPLOYMENT BY THE COMPANY (OR ONE OF ITS PLAN
SUBSIDIARIES).  THE COMMITTEE SHALL DETERMINE THE EFFECT OF ALL MATTERS AND
QUESTIONS RELATING TO TERMINATION OF EMPLOYMENT, INCLUDING, BUT NOT BY WAY OF
LIMITATION, THE QUESTION OF WHETHER A TERMINATION OF EMPLOYMENT RESULTED FROM A
DISCHARGE FOR CAUSE, AND ALL QUESTIONS OF WHETHER A PARTICULAR LEAVE OF ABSENCE
CONSTITUTES A TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT, WITH RESPECT
TO INCENTIVE STOCK OPTIONS, A LEAVE OF ABSENCE SHALL CONSTITUTE A TERMINATION OF
EMPLOYMENT IF, AND TO THE EXTENT THAT, SUCH LEAVE OF ABSENCE INTERRUPTS
EMPLOYMENT FOR THE PURPOSES OF SECTION 422(A)(2) OF THE CODE AND THE THEN
APPLICABLE REGULATIONS AND REVENUE RULINGS UNDER SECTION 442(A)(2) OF THE CODE.


SECTION 1.59                                  “TRANSACTIONS” SHALL MEAN THE
TRANSACTIONS SET FORTH IN THE AGREEMENT AND PLAN OF MERGER BY AND AMONG THE
COMPANY, MARQUEE INC., AND AMCE, DATED AS OF JULY 22, 2004 AND THE TRANSACTIONS
RELATED THERETO.


SECTION 1.60                                  “TRANSFER” SHALL MEAN A TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OR EXCHANGE,
INCLUDING ANY TRANSFER OF A VOTING OR ECONOMIC INTEREST IN SECURITIES OR OTHER
PROPERTY; AND “TRANSFERRING” OR “TRANSFERRED” HAVE CORRELATIVE MEANINGS.


SECTION 1.61                                  “VOTING STOCK” OF A PERSON SHALL
MEAN ALL CLASSES OF CAPITAL STOCK OR OTHER INTERESTS (INCLUDING PARTNERSHIP
INTERESTS) OF SUCH PERSON THEN OUTSTANDING AND NORMALLY ENTITLED (WITHOUT REGARD
TO THE OCCURRENCE OF ANY CONTINGENCY) TO VOTE IN THE ELECTION OF DIRECTORS,
MANAGERS OR TRUSTEES THEREOF.


SECTION 1.62                                  “WARRANTS” SHALL MEAN ANY WARRANTS
TO SUBSCRIBE FOR, PURCHASE OR OTHERWISE DIRECTLY ACQUIRE STOCK OR CONVERTIBLE
SECURITIES.


--------------------------------------------------------------------------------


ARTICLE II.

SHARES SUBJECT TO PLAN


SECTION 2.1                                    SHARES SUBJECT TO PLAN.  THE
SHARES OF STOCK SUBJECT TO OPTIONS SHALL BE SHARES OF COMMON STOCK. SUBJECT TO
SECTION 7.1, THE AGGREGATE NUMBER OF SUCH SHARES WHICH MAY BE ISSUED UPON
EXERCISE OF OPTIONS SHALL NOT EXCEED FORTY-NINE THOUSAND ONE HUNDRED SEVEN AND
FORTY FOUR THOUSAND SIX HUNDRED EIGHTY-ONE HUNDRED THOUSANDTHS (49,107.44681)
SHARES OF COMMON STOCK.


SECTION 2.2                                    UNEXERCISED OPTIONS.  IF ANY
OPTION (OR PORTION THEREOF) EXPIRES OR IS CANCELED WITHOUT HAVING BEEN FULLY
EXERCISED, THE NUMBER OF SHARES SUBJECT TO SUCH OPTION (OR PORTION THEREOF) BUT
AS TO WHICH SUCH OPTION WAS NOT EXERCISED PRIOR TO ITS EXPIRATION OR
CANCELLATION MAY AGAIN BE OPTIONED HEREUNDER, SUBJECT TO THE LIMITATIONS OF
SECTION 2.1.

ARTICLE III.

GRANTING OF OPTIONS


SECTION 3.1                                    ELIGIBILITY.  SUBJECT TO
SECTION 3.2, ANY (A) EMPLOYEE OF THE COMPANY OR ONE OF ITS PLAN SUBSIDIARIES;
(B) CONSULTANT; OR (C) NON-EMPLOYEE DIRECTOR SHALL BE ELIGIBLE TO BE GRANTED
OPTIONS.


SECTION 3.2                                    QUALIFICATION OF INCENTIVE STOCK
OPTIONS.  NOTWITHSTANDING SECTION 3.1, NO INCENTIVE STOCK OPTION SHALL BE
GRANTED TO ANY PERSON WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ONE OF ITS PLAN
SUBSIDIARIES.


SECTION 3.3                                    GRANTING OF OPTIONS TO EMPLOYEES
AND CONSULTANTS.


(A)                                   THE COMMITTEE SHALL FROM TIME TO TIME:

(I)                                          SELECT FROM AMONG THE EMPLOYEES AND
CONSULTANTS OF THE COMPANY AND ANY OF ITS PLAN SUBSIDIARIES (INCLUDING THOSE TO
WHOM OPTIONS HAVE BEEN PREVIOUSLY GRANTED UNDER THE PLAN) SUCH OF THEM AS IN ITS
OPINION SHOULD BE GRANTED OPTIONS;

(II)                                         DETERMINE THE NUMBER OF SHARES TO
BE SUBJECT TO SUCH OPTIONS GRANTED TO SUCH EMPLOYEES AND CONSULTANTS AND,
SUBJECT TO SECTION 3.2, DETERMINE WHETHER SUCH OPTIONS ARE TO BE INCENTIVE STOCK
OPTIONS OR NON-QUALIFIED STOCK OPTIONS; AND

(III)                                        DETERMINE THE TERMS AND CONDITIONS
OF SUCH OPTIONS, CONSISTENT WITH THE PLAN.


(B)                                   UPON THE SELECTION OF AN EMPLOYEE OR
CONSULTANT OF THE COMPANY OR ANY OF ITS PLAN SUBSIDIARIES TO BE GRANTED AN
OPTION PURSUANT TO SECTION 3.3(A), THE COMMITTEE SHALL INSTRUCT THE CORPORATE
SECRETARY OR ANOTHER AUTHORIZED OFFICER OF THE COMPANY TO ISSUE SUCH OPTION AND
MAY IMPOSE SUCH CONDITIONS ON THE GRANT OF SUCH OPTION AS IT DEEMS APPROPRIATE. 
WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, THE COMMITTEE MAY
REQUIRE AS A CONDITION TO THE GRANT OF AN OPTION TO SUCH AN EMPLOYEE OR
CONSULTANT THAT SUCH EMPLOYEE OR CONSULTANT SURRENDER FOR CANCELLATION SOME OR
ALL OF THE UNEXERCISED OPTIONS WHICH HAVE BEEN PREVIOUSLY GRANTED TO HIM OR
HER.  AN OPTION THE GRANT OF WHICH IS CONDITIONED UPON SUCH SURRENDER MAY HAVE
AN OPTION PRICE LOWER (OR HIGHER) THAN THE OPTION PRICE OF THE SURRENDERED
OPTION, MAY COVER THE SAME (OR A LESSER OR GREATER) NUMBER OF SHARES AS THE
SURRENDERED OPTION, MAY CONTAIN SUCH OTHER TERMS AS THE COMMITTEE DEEMS
APPROPRIATE AND SHALL BE EXERCISABLE IN ACCORDANCE WITH ITS TERMS, WITHOUT
REGARD TO THE NUMBER OF SHARES, PRICE, PERIOD OF EXERCISABILITY OR ANY OTHER
TERM OR CONDITION OF THE SURRENDERED OPTION.


--------------------------------------------------------------------------------



SECTION 3.4                                    GRANTING OF OPTION TO
NON-EMPLOYEE DIRECTORS


(A)                                   THE BOARD SHALL FROM TIME TO TIME:

(I)                               SELECT FROM AMONG THE NON-EMPLOYEE DIRECTORS
(INCLUDING THOSE TO WHOM OPTIONS HAVE PREVIOUSLY BEEN GRANTED UNDER THE PLAN)
SUCH OF THEM AS IN ITS OPINION SHOULD BE GRANTED OPTIONS;

(II)                              DETERMINE THE NUMBER OF SHARES TO BE SUBJECT
TO SUCH OPTIONS GRANTED TO SUCH SELECTED NON-EMPLOYEE DIRECTORS; AND

(III)                             DETERMINE THE TERMS AND CONDITIONS OF SUCH
OPTIONS, CONSISTENT WITH THE PLAN; PROVIDED, HOWEVER, THAT ALL OPTIONS GRANTED
TO NON-EMPLOYEE DIRECTORS SHALL BE NON-QUALIFIED STOCK OPTIONS.


(B)                                   UPON THE SELECTION OF AN NON-EMPLOYEE
DIRECTOR TO BE GRANTED AN OPTION PURSUANT TO SECTION 3.4(A), THE BOARD SHALL
INSTRUCT THE CORPORATE SECRETARY OR ANOTHER AUTHORIZED OFFICER OF THE COMPANY TO
ISSUE SUCH OPTION AND MAY IMPOSE SUCH CONDITIONS ON THE GRANT OF SUCH OPTION AS
IT DEEMS APPROPRIATE.  WITHOUT LIMITING THE GENERALITY OF THE PRECEDING
SENTENCE, THE BOARD MAY REQUIRE AS A CONDITION TO THE GRANT OF AN OPTION TO AN
NON-EMPLOYEE DIRECTOR THAT THE NON-EMPLOYEE DIRECTOR SURRENDER FOR CANCELLATION
SOME OR ALL OF THE UNEXERCISED OPTIONS WHICH HAVE BEEN PREVIOUSLY GRANTED TO HIM
OR HER.  AN OPTION THE GRANT OF WHICH IS CONDITIONED UPON SUCH SURRENDER MAY
HAVE AN OPTION PRICE LOWER (OR HIGHER) THAN THE OPTION PRICE OF THE SURRENDERED
OPTION, MAY COVER THE SAME (OR A LESSER OR GREATER) NUMBER OF SHARES AS THE
SURRENDERED OPTION, MAY CONTAIN SUCH OTHER TERMS AS THE BOARD DEEMS APPROPRIATE
AND SHALL BE EXERCISABLE IN ACCORDANCE WITH ITS TERMS, WITHOUT REGARD TO THE
NUMBER OF SHARES, PRICE, PERIOD OF EXERCISABILITY OR ANY OTHER TERM OR CONDITION
OF THE SURRENDERED OPTION.

ARTICLE IV.

TERMS OF OPTIONS


SECTION 4.1                                    STOCK OPTION AGREEMENT.  EACH
OPTION SHALL BE EVIDENCED BY A WRITTEN STOCK OPTION AGREEMENT, WHICH SHALL BE
EXECUTED BY THE OPTIONEE AND AN AUTHORIZED OFFICER OF THE COMPANY AND WHICH
SHALL CONTAIN SUCH TERMS AND CONDITIONS AS THE COMMITTEE (OR THE BOARD, IN THE
CASE OF OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS) SHALL DETERMINE, CONSISTENT
WITH THE PLAN.  STOCK OPTION AGREEMENTS EVIDENCING INCENTIVE STOCK OPTIONS SHALL
CONTAIN SUCH TERMS AND CONDITIONS AS MAY BE NECESSARY TO QUALIFY SUCH OPTIONS AS
“INCENTIVE STOCK OPTIONS” WITHIN THE MEANING OF SECTION 422 OF THE CODE.  EACH
OPTION SHALL ALSO BE SUBJECT TO THE MANAGEMENT STOCKHOLDERS AGREEMENT, AND AS A
CONDITION OF THE GRANT OF AN OPTION, THE OPTIONEE SHALL BECOME A PARTY TO THE
MANAGEMENT STOCKHOLDERS AGREEMENT.


SECTION 4.2                                    EXERCISABILITY OF OPTIONS


(A)                                   SUBJECT TO SECTION 4.2 (B) AND
SECTION 4.4, AND UNLESS OTHERWISE SPECIFIED IN ANY STOCK OPTION AGREEMENT, EACH
OPTION SHALL VEST AND BECOME EXERCISABLE IN FIVE EQUAL AND CUMULATIVE
INSTALLMENTS PROVIDED THAT THE OPTIONEE REMAINS CONTINUOUSLY EMPLOYED (OR
PROVIDING SERVICES AS A DIRECTOR OR CONSULTANT) BY OR TO THE COMPANY FROM THE
DATE OF GRANT THROUGH SUCH DATE AS FOLLOWS:

(I)                                          THE FIRST INSTALLMENT SHALL CONSIST
OF 20% OF THE SHARES OF COMMON STOCK COVERED BY SUCH OPTION AND SHALL BECOME
EXERCISABLE ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT;

(II)                                         THE SECOND INSTALLMENT SHALL
CONSIST OF 20% OF THE SHARES OF COMMON STOCK COVERED BY SUCH OPTION AND SHALL
BECOME EXERCISABLE ON THE SECOND ANNIVERSARY OF THE DATE OF GRANT;


--------------------------------------------------------------------------------


(III)                             THE THIRD INSTALLMENT SHALL CONSIST OF 20% OF
THE SHARES OF COMMON STOCK COVERED BY SUCH OPTION AND SHALL BECOME EXERCISABLE
ON THE THIRD ANNIVERSARY OF THE DATE OF GRANT;

(IV)                             THE FOURTH INSTALLMENT SHALL CONSIST OF 20% OF
THE SHARES OF COMMON STOCK COVERED BY SUCH OPTION AND SHALL BECOME EXERCISABLE
ON THE FOURTH ANNIVERSARY OF THE DATE OF GRANT; AND

(V)                              THE FIFTH INSTALLMENT SHALL CONSIST OF 20% OF
THE SHARES OF COMMON STOCK COVERED BY SUCH OPTION AND SHALL BECOME EXERCISABLE
ON THE FIFTH ANNIVERSARY OF THE DATE OF GRANT


(B)                                   EXCEPT AS OTHERWISE PROVIDED IN THE
APPLICABLE STOCK OPTION AGREEMENT (OR BY ACTION OF THE BOARD OR COMMITTEE), NO
PORTION OF AN OPTION WHICH IS UNEXERCISABLE AT TERMINATION OF EMPLOYMENT,
TERMINATION OF CONSULTANCY OR TERMINATION OF DIRECTORSHIP, AS APPLICABLE, SHALL
THEREAFTER BECOME EXERCISABLE.


(C)                                   TO THE EXTENT THAT THE AGGREGATE FAIR
MARKET VALUE OF STOCK WITH RESPECT TO WHICH “INCENTIVE STOCK OPTIONS” (WITHIN
THE MEANING OF SECTION 422 OF THE CODE, BUT WITHOUT REGARD TO SECTION 422(D) OF
THE CODE) ARE EXERCISABLE FOR THE FIRST TIME BY AN OPTIONEE DURING ANY CALENDAR
YEAR (UNDER THE PLAN AND ALL OTHER INCENTIVE STOCK OPTION PLANS OF THE COMPANY
OR ANY PLAN SUBSIDIARY THEREOF) EXCEEDS $100,000, SUCH OPTIONS SHALL BE TREATED
AND TAXABLE AS NON-QUALIFIED STOCK OPTIONS.  THE RULE SET FORTH IN THE PRECEDING
SENTENCE SHALL BE APPLIED BY TAKING OPTIONS INTO ACCOUNT IN THE ORDER IN WHICH
THEY WERE GRANTED, AND THE STOCK ISSUED UPON EXERCISE OF OPTIONS SHALL DESIGNATE
WHETHER SUCH STOCK WAS ACQUIRED UPON EXERCISE OF AN INCENTIVE STOCK OPTION.  FOR
PURPOSES OF THESE RULES, THE FAIR MARKET VALUE OF STOCK SHALL BE DETERMINED AS
OF THE DATE OF GRANT OF THE OPTION GRANTED WITH RESPECT TO SUCH STOCK.


SECTION 4.3                                    OPTION PRICE  THE PRICE OF THE
SHARES SUBJECT TO EACH OPTION SHALL BE SET BY THE COMMITTEE (OR THE BOARD, IN
THE CASE OF OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS); PROVIDED, HOWEVER, THAT
IN THE CASE OF AN INCENTIVE STOCK OPTION, THE PRICE PER SHARE SHALL BE NOT LESS
THAN 100% OF THE FAIR MARKET VALUE OF SUCH SHARES ON THE DATE SUCH OPTION IS
GRANTED; AND PROVIDED, FURTHER, THAT IN THE CASE OF AN INDIVIDUAL THEN OWNING
(WITHIN THE MEANING OF SECTION 424(D) OF THE CODE) MORE THAN 10% OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY, THE PRICE PER
SHARE SHALL NOT BE LESS THAN 110% OF THE FAIR MARKET VALUE OF SUCH SHARES ON THE
DATE SUCH INCENTIVE STOCK OPTION IS GRANTED.


SECTION 4.4                                    EXPIRATION OF OPTIONS.  NO OPTION
MAY BE EXERCISED TO ANY EXTENT BY ANYONE AFTER THE FIRST TO OCCUR OF THE
FOLLOWING EVENTS:


(A)                                   THE EXPIRATION OF TEN YEARS FROM THE DATE
THE OPTION WAS GRANTED; OR


(B)                                   WITH RESPECT TO AN INCENTIVE STOCK OPTION
IN THE CASE OF AN OPTIONEE OWNING (WITHIN THE MEANING OF SECTION 424(D) OF THE
CODE), AT THE TIME THE INCENTIVE STOCK OPTION WAS GRANTED, MORE THAN 10% OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PLAN
SUBSIDIARY, THE EXPIRATION OF FIVE YEARS FROM THE DATE THE INCENTIVE STOCK
OPTION WAS GRANTED.


SECTION 4.5                                    AT-WILL EMPLOYMENT.  NOTHING IN
THE PLAN OR IN ANY STOCK OPTION AGREEMENT HEREUNDER SHALL CONFER UPON ANY
OPTIONEE ANY RIGHT TO CONTINUE IN THE EMPLOY OF, OR AS A CONSULTANT FOR OR
DIRECTOR OF, THE COMPANY OR ANY PLAN SUBSIDIARY, OR SHALL INTERFERE WITH OR
RESTRICT IN ANY WAY THE RIGHTS OF THE COMPANY AND ANY PLAN SUBSIDIARY, WHICH ARE
HEREBY EXPRESSLY RESERVED, TO


--------------------------------------------------------------------------------



DISCHARGE ANY OPTIONEE AT ANY TIME FOR ANY REASON WHATSOEVER, WITH OR WITHOUT
CAUSE, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN AGREEMENT
BETWEEN THE OPTIONEE AND THE COMPANY OR ANY PLAN SUBSIDIARY.

ARTICLE V.

EXERCISE OF OPTIONS


SECTION 5.1                                    PERSON ELIGIBLE TO EXERCISE. 
DURING THE LIFETIME OF THE OPTIONEE, ONLY HE OR SHE MAY EXERCISE AN OPTION (OR
ANY PORTION THEREOF); PROVIDED, HOWEVER, THAT THE OPTIONEE’S ELIGIBLE
REPRESENTATIVE MAY EXERCISE HIS OR HER OPTION DURING THE PERIOD OF THE
OPTIONEE’S DISABILITY (AS DEFINED IN SECTION 22(E)(3) OF THE CODE)
NOTWITHSTANDING THAT AN OPTION SO EXERCISED MAY NOT QUALIFY AS AN INCENTIVE
STOCK OPTION.  AFTER THE DEATH OF THE OPTIONEE, ANY EXERCISABLE PORTION OF AN
OPTION MAY, PRIOR TO THE TIME WHEN SUCH PORTION BECOMES UNEXERCISABLE UNDER THE
PLAN OR THE APPLICABLE STOCK OPTION AGREEMENT, BE EXERCISED BY HIS OR HER
ELIGIBLE REPRESENTATIVE.


SECTION 5.2                                    PARTIAL EXERCISE.  AT ANY TIME
AND FROM TIME TO TIME PRIOR TO THE TIME WHEN THE OPTION BECOMES UNEXERCISABLE
UNDER THE PLAN OR THE APPLICABLE STOCK OPTION AGREEMENT, THE EXERCISABLE PORTION
OF AN OPTION MAY BE EXERCISED IN WHOLE OR IN PART; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE REQUIRED TO ISSUE FRACTIONAL SHARES AND THE COMMITTEE (OR
THE BOARD, IN THE CASE OF OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS) MAY, BY THE
TERMS OF THE OPTION, REQUIRE ANY PARTIAL EXERCISE TO EXCEED A SPECIFIED MINIMUM
NUMBER OF SHARES.


SECTION 5.3                                    MANNER OF EXERCISE.  AN
EXERCISABLE OPTION, OR ANY EXERCISABLE PORTION THEREOF, MAY BE EXERCISED SOLELY
BY DELIVERY TO THE CORPORATE SECRETARY OF ALL OF THE FOLLOWING PRIOR TO THE TIME
WHEN SUCH OPTION OR SUCH PORTION BECOMES UNEXERCISABLE UNDER THE PLAN OR THE
APPLICABLE STOCK OPTION AGREEMENT:


(A)                                   NOTICE IN WRITING SIGNED BY THE OPTIONEE
OR HIS OR HER ELIGIBLE REPRESENTATIVE, STATING THAT SUCH OPTION OR PORTION IS
EXERCISED, AND SPECIFICALLY STATING THE NUMBER OF SHARES WITH RESPECT TO WHICH
THE OPTION IS BEING EXERCISED;


(B)                                   FULL PAYMENT FOR THE SHARES WITH RESPECT
TO WHICH SUCH OPTION OR PORTION IS THEREBY EXERCISED:

(I)                               IN CASH OR BY PERSONAL, CERTIFIED, OR BANK
CASHIER CHECK; OR

(II)                              WITH THE CONSENT OF THE COMMITTEE (OR THE
BOARD, IN THE CASE OF OPTIONS TO NON-EMPLOYEE DIRECTORS), (A) SHARES OF COMMON
STOCK WHICH HAVE BEEN OWNED BY THE OPTIONEE FOR AT LEAST SIX MONTHS DULY
ENDORSED FOR TRANSFER TO THE COMPANY WITH A FAIR MARKET VALUE ON THE DATE OF
DELIVERY EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE OPTION OR EXERCISED
PORTION THEREOF; (B) EXCEPT WITH RESPECT TO INCENTIVE STOCK OPTIONS, SHARES OF
THE COMMON STOCK ISSUABLE TO THE OPTIONEE UPON EXERCISE OF THE OPTION, WITH A
FAIR MARKET VALUE ON THE DATE OF OPTION EXERCISE EQUAL TO THE AGGREGATE OPTION
PRICE OF THE SHARES WITH RESPECT TO WHICH SUCH OPTION OR PORTION IS THEREBY
EXERCISED; (C) FOLLOWING AN INITIAL PUBLIC OFFERING, DELIVERY OF A NOTICE THAT
THE OPTIONEE HAS PLACED A MARKET SELL ORDER WITH A BROKER WITH RESPECT TO SHARES
OF COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE OPTION, AND THAT THE BROKER
HAS BEEN DIRECTED TO PAY A SUFFICIENT PORTION OF THE NET PROCEEDS OF THE SALE TO
THE COMPANY IN SATISFACTION OF THE OPTION EXERCISE PRICE; OR (D) ANY COMBINATION
OF THE CONSIDERATION LISTED IN THIS SUBSECTION (C);


(C)                                              THE PAYMENT TO THE COMPANY (IN
CASH OR BY PERSONAL, CERTIFIED OR BANK CASHIER OR BY ANY OTHER MEANS OF PAYMENT
APPROVED BY THE COMMITTEE) OF ALL AMOUNTS NECESSARY TO SATISFY


--------------------------------------------------------------------------------



ANY AND ALL FEDERAL, STATE AND LOCAL TAX WITHHOLDING REQUIREMENTS ARISING IN
CONNECTION WITH THE EXERCISE OF THE OPTION;


(D)                                   SUCH REPRESENTATIONS AND DOCUMENTS AS THE
COMMITTEE (OR THE BOARD, IN THE CASE OF OPTIONS GRANTED TO NON-EMPLOYEE
DIRECTORS) DEEMS NECESSARY OR ADVISABLE TO EFFECT COMPLIANCE WITH ALL APPLICABLE
PROVISIONS OF THE SECURITIES ACT, EXCHANGE ACT AND ANY OTHER FEDERAL OR STATE
SECURITIES LAWS OR REGULATIONS.  THE COMMITTEE (OR THE BOARD, IN THE CASE OF
OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS) MAY, IN ITS SOLE DISCRETION, ALSO
TAKE WHATEVER ADDITIONAL ACTIONS IT DEEMS APPROPRIATE TO EFFECT SUCH COMPLIANCE
INCLUDING, WITHOUT LIMITATION, PLACING LEGENDS ON SHARE CERTIFICATES AND ISSUING
STOP-TRANSFER ORDERS TO TRANSFER AGENTS AND REGISTRARS; AND


(E)                                   IN THE EVENT THAT THE OPTION OR PORTION
THEREOF SHALL BE EXERCISED PURSUANT TO SECTION 5.1 BY ANY PERSON OR PERSONS
OTHER THAN THE OPTIONEE, APPROPRIATE PROOF OF THE RIGHT OF SUCH PERSON OR
PERSONS TO EXERCISE THE OPTION OR PORTION THEREOF.


SECTION 5.4                                    CONDITIONS TO ISSUANCE OF STOCK
CERTIFICATES.  THE SHARES OF STOCK ISSUABLE AND DELIVERABLE UPON THE EXERCISE OF
AN OPTION, OR ANY PORTION THEREOF, MAY BE EITHER PREVIOUSLY AUTHORIZED BUT
UNISSUED SHARES OR ISSUED SHARES WHICH HAVE THEN BEEN REACQUIRED BY THE
COMPANY.  A CERTIFICATE OF SHARES WILL BE DELIVERED TO THE OPTIONEE AT THE
COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHIN THIRTY DAYS OF RECEIPT BY THE
COMPANY OF THE WRITTEN NOTICE AND PAYMENT, UNLESS AN EARLIER DATE IS AGREED
UPON.  NOTWITHSTANDING THE ABOVE, THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
DELIVER ANY CERTIFICATE OR CERTIFICATES FOR SHARES OF STOCK PURCHASED UPON THE
EXERCISE OF ANY OPTION OR PORTION THEREOF PRIOR TO FULFILLMENT OF ALL OF THE
FOLLOWING CONDITIONS:


(A)                                   THE ADMISSION OF SUCH SHARES TO LISTING ON
ANY AND ALL STOCK EXCHANGES ON WHICH SUCH CLASS OF STOCK IS THEN LISTED;


(B)                                   THE COMPLETION OF ANY REGISTRATION OR
OTHER QUALIFICATION OF SUCH SHARES UNDER ANY STATE OR FEDERAL LAW OR UNDER THE
RULINGS OR REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER
GOVERNMENTAL REGULATORY BODY, WHICH THE COMMITTEE (OR THE BOARD, IN THE CASE OF
OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS) SHALL, IN ITS SOLE DISCRETION, DEEM
NECESSARY OR ADVISABLE;


(C)                                   THE OBTAINING OF ANY APPROVAL OR OTHER
CLEARANCE FROM ANY STATE OR FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE (OR
THE BOARD, IN THE CASE OF OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS) SHALL, IN
ITS SOLE DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE; AND


(D)                                   THE PAYMENT TO THE COMPANY (IN CASH OR BY
PERSONAL, CERTIFIED OR BANK CASHIER OR BY ANY OTHER MEANS OF PAYMENT APPROVED BY
THE COMMITTEE) OF ALL AMOUNTS NECESSARY TO SATISFY ANY AND ALL FEDERAL, STATE
AND LOCAL TAX WITHHOLDING REQUIREMENTS ARISING IN CONNECTION WITH THE EXERCISE
OF THE OPTION.


SECTION 5.5                                    RIGHTS AS STOCKHOLDERS.  THE
HOLDER OF AN OPTION SHALL NOT BE, NOR HAVE ANY OF THE RIGHTS OR PRIVILEGES OF, A
STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY SHARES PURCHASABLE UPON THE
EXERCISE OF ANY PART OF AN OPTION UNLESS AND UNTIL CERTIFICATES REPRESENTING
SUCH SHARES HAVE BEEN ISSUED BY THE COMPANY TO SUCH HOLDER.


SECTION 5.6                                    TRANSFER RESTRICTIONS.  SHARES
ACQUIRED UPON EXERCISE OF AN OPTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
OF THE MANAGEMENT STOCKHOLDERS AGREEMENT.  IN ADDITION, THE COMMITTEE (OR THE
BOARD, IN THE CASE OF OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS), IN ITS SOLE
DISCRETION, MAY IMPOSE FURTHER RESTRICTIONS ON THE TRANSFERABILITY OF THE SHARES
PURCHASABLE UPON THE EXERCISE OF AN OPTION AS IT DEEMS APPROPRIATE.  ANY SUCH
RESTRICTION SHALL BE SET FORTH IN THE RESPECTIVE


--------------------------------------------------------------------------------



STOCK OPTION AGREEMENT AND MAY BE REFERRED TO ON THE CERTIFICATES EVIDENCING
SUCH SHARES.  THE COMMITTEE MAY REQUIRE THE EMPLOYEE TO GIVE THE COMPANY PROMPT
NOTICE OF ANY DISPOSITION OF SHARES OF STOCK, ACQUIRED BY EXERCISE OF AN
INCENTIVE STOCK OPTION, WITHIN TWO YEARS FROM THE DATE OF GRANTING SUCH OPTION
OR ONE YEAR AFTER THE TRANSFER OF SUCH SHARES TO SUCH EMPLOYEE.  THE COMMITTEE
MAY DIRECT THAT THE CERTIFICATES EVIDENCING SHARES ACQUIRED BY EXERCISE OF AN
INCENTIVE STOCK OPTION REFER TO SUCH REQUIREMENT.

ARTICLE VI.

ADMINISTRATION


SECTION 6.1                                    COMMITTEE.  PRIOR TO AN INITIAL
PUBLIC OFFERING, THE COMMITTEE SHALL BE THE COMPENSATION COMMITTEE OF THE
BOARD.  FOLLOWING AN INITIAL PUBLIC OFFERING, IF ANY, THE FULL BOARD SHALL
ADMINISTER THE PLAN UNLESS AND UNTIL THERE IS APPOINTED A COMPENSATION COMMITTEE
(OR ANOTHER COMMITTEE OR A SUBCOMMITTEE OF THE BOARD ASSUMING THE FUNCTIONS OF
THE COMMITTEE UNDER THE PLAN) THAT SHALL CONSIST SOLELY OF TWO OR MORE
NON-EMPLOYEE DIRECTORS APPOINTED BY AND HOLDING OFFICE AT THE PLEASURE OF THE
BOARD, EACH OF WHOM IS BOTH A “NON-EMPLOYEE DIRECTOR” AS DEFINED BY RULE 16B-3
AND AN “OUTSIDE DIRECTOR” FOR PURPOSES OF SECTION 162(M) OF THE CODE. 
APPOINTMENT OF COMMITTEE MEMBERS SHALL BE EFFECTIVE UPON ACCEPTANCE OF
APPOINTMENT.  COMMITTEE MEMBERS MAY RESIGN AT ANY TIME BY DELIVERING WRITTEN
NOTICE TO THE BOARD.  VACANCIES IN THE COMMITTEE MAY BE FILLED BY THE BOARD IN
ITS SOLE DISCRETION.  ANY ACTION REQUIRED OR PERMITTED TO BE TAKEN BY THE
COMMITTEE HEREUNDER OR UNDER ANY STOCK OPTION AGREEMENT MAY BE TAKEN BY THE
BOARD.


SECTION 6.2                                    DELEGATION OF AUTHORITY.  THE
COMMITTEE MAY, BUT NEED NOT, FROM TIME TO TIME DELEGATE SOME OR ALL OF ITS
AUTHORITY TO GRANT OPTIONS UNDER THE PLAN TO A COMMITTEE OR SUBCOMMITTEE
CONSISTING OF ONE OR MORE MEMBERS OF THE COMMITTEE OR OF ONE OR MORE OFFICERS OF
THE COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY NOT DELEGATE ITS
AUTHORITY TO GRANT OPTIONS TO INDIVIDUALS (A) WHO ARE SUBJECT ON THE DATE OF THE
GRANT TO THE REPORTING RULES UNDER SECTION 16(A) OF THE EXCHANGE ACT, (B) WHOSE
COMPENSATION THE COMMITTEE DETERMINES IS, OR MAY BECOME, SUBJECT TO THE
DEDUCTION LIMITATIONS SET FORTH IN SECTION 162(M) OF THE CODE OR (C) WHO ARE
OFFICERS OF THE COMPANY WHO ARE DELEGATED AUTHORITY BY THE COMMITTEE HEREUNDER.
ANY DELEGATION HEREUNDER SHALL BE SUBJECT TO THE RESTRICTIONS AND LIMITS THAT
THE COMMITTEE SPECIFIES AT THE TIME OF SUCH DELEGATION, AND THE COMMITTEE MAY AT
ANY TIME RESCIND THE AUTHORITY SO DELEGATED OR APPOINT A NEW DELEGATEE. AT ALL
TIMES, THE DELEGATEE APPOINTED UNDER THIS SECTION 6.2 SHALL SERVE IN SUCH
CAPACITY AT THE PLEASURE OF THE COMMITTEE.


SECTION 6.3                                    DUTIES AND POWERS OF THE
COMMITTEE.  IT SHALL BE THE DUTY OF THE COMMITTEE TO CONDUCT THE GENERAL
ADMINISTRATION OF THE PLAN IN ACCORDANCE WITH ITS PROVISIONS.  THE COMMITTEE
SHALL HAVE THE POWER TO INTERPRET THE PLAN AND THE OPTIONS AND TO ADOPT SUCH
RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE
CONSISTENT THEREWITH AND TO INTERPRET, AMEND OR REVOKE ANY SUCH RULES. 
NOTWITHSTANDING THE FOREGOING, THE FULL BOARD, ACTING BY A MAJORITY OF ITS
MEMBERS IN OFFICE, SHALL CONDUCT THE GENERAL ADMINISTRATION OF THE PLAN WITH
RESPECT TO OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS.  ANY SUCH INTERPRETATIONS
AND RULES ADOPTED BY THE COMMITTEE IN REGARD TO INCENTIVE STOCK OPTIONS SHALL BE
CONSISTENT WITH THE TERMS AND CONDITIONS APPLICABLE TO “INCENTIVE STOCK OPTIONS”
WITHIN THE MEANING OF SECTION 422 OF THE CODE.  ALL DETERMINATIONS AND DECISIONS
MADE BY THE COMMITTEE UNDER ANY PROVISION OF THE PLAN OR OF ANY OPTION GRANTED
THEREUNDER SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS.


SECTION 6.4                                    COMPENSATION, PROFESSIONAL
ASSISTANCE, GOOD FAITH ACTIONS.  THE MEMBERS OF THE COMMITTEE SHALL RECEIVE SUCH
COMPENSATION, IF ANY, FOR THEIR SERVICES HEREUNDER AS MAY BE DETERMINED BY THE
BOARD.  ALL EXPENSES AND LIABILITIES INCURRED BY THE MEMBERS OF THE COMMITTEE OR
THE BOARD IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN SHALL BE BORNE BY
THE COMPANY.  THE COMMITTEE


--------------------------------------------------------------------------------



OR THE BOARD MAY EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS, APPRAISERS, BROKERS
OR OTHER PERSONS.  THE COMMITTEE, THE COMPANY AND ITS OFFICERS AND DIRECTORS
SHALL BE ENTITLED TO RELY UPON THE ADVICE, OPINIONS OR VALUATIONS OF ANY SUCH
PERSONS.  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY
THE COMMITTEE AND THE BOARD IN GOOD FAITH SHALL BE FINAL AND BINDING UPON ALL
OPTIONEES, THE COMPANY AND ALL OTHER INTERESTED PERSONS.  NO MEMBER OF THE BOARD
SHALL BE PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE
IN GOOD FAITH WITH RESPECT TO THE PLAN OR THE OPTIONS, AND ALL MEMBERS OF THE
BOARD SHALL BE FULLY PROTECTED BY THE COMPANY IN RESPECT TO ANY SUCH ACTION,
DETERMINATION OR INTERPRETATION.

ARTICLE VII.

OTHER PROVISIONS


SECTION 7.1             CHANGES IN COMMON STOCK; DISPOSITION OF ASSETS AND
CORPORATE EVENTS

Subject to Section 7.1(d), in the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, Change of Control, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, affects the Common
Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to an Option, then the Committee (or the Board,
in the case of Options granted to Non-Employee Directors) shall be required to,
in such manner as it may deem equitable, adjust any or all of:

(i)            The number and kind of shares of Common Stock (or other
securities or property) with respect to which Options may be granted under the
Plan (including, but not limited to, adjustments of the limitations in Section
2.1 on the maximum number and kind of shares which may be issued);

(ii)           The number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Options;

(iii)          The exercise price with respect to any Option; and

(iv)          The financial or other “targets” specified in each Stock Option
Agreement for determining the exercisability of Options.

The intent in granting the Committee (and Board) some measure of discretion in
this Section 7.1 to determine whether a corporate event or transaction has
affected the Common Stock such that an equitable adjustment is appropriate to
avoid dilution or enlargement of benefits hereunder is to afford necessary
administrative flexibility and latitude in addressing unusual or


--------------------------------------------------------------------------------


unanticipated corporate occurrences and in determining how best to make the
equitable adjustment; it is not the intent to permit the Committee (or Board, as
applicable) to determine that no equitable adjustment is required in the event
of a dividend or distribution, recapitalization, stock-split, spin-off or other
material transaction or event.

(b)           Subject to Section 7.1(d) and the terms of outstanding Stock
Option Agreements, upon the occurrence of a Corporate Event, the Committee (or
the Board, in the case of options granted to Non-Employee Directors) is hereby
directed to take any one or more of the following actions in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Option under this Plan, to
facilitate such Corporate Event or to give effect to such changes in laws,
regulations or principles:

(i)            The Committee (or the Board, in the case of Options granted to
Non-Employee Directors) may provide, either by the terms of the applicable Stock
Option Agreement or by action taken prior to the occurrence of such Corporate
Event and either automatically or upon the Optionee’s request, for either the
purchase of any such Option for an amount of cash, securities, or other property
equal to the amount that could have been attained upon the exercise of the
vested portion of such Option (and such additional portion of the Option as the
Board or Committee may determine) immediately prior to the occurrence of such
transaction or event, or the replacement of such vested (and other) portion of
such Option with cash, other rights or property selected by the Committee (or
the Board, in the case of Options granted to Non-Employee Directors);

(ii)           The Committee (or the Board, in the case of Options granted to
Non-Employee Directors) may provide, either by the terms of the applicable Stock
Option Agreement or by action taken prior to the occurrence of such Corporate
Event, that the Option (or any portion thereof) cannot be exercised after such
event;

(iii)          The Committee (or the Board, in the case of Options granted to
Non-Employee Directors) may provide, either by the terms of the applicable Stock
Option Agreement or by action taken prior to the occurrence of such Corporate
Event, that for a specified period of time prior to such Corporate Event, such
Option shall be exercisable as to all shares covered thereby or a specified
portion of such shares, notwithstanding anything to the contrary in this Plan or
the applicable Stock Option Agreement;

(iv)          The Committee (or the Board, in the case of Options granted to
Non-Employee Directors) may provide, either by the terms of the applicable Stock
Option Agreement or by action taken prior to the occurrence of such Corporate
Event, that upon such event, such Option (or any portion thereof) be assumed by
the successor or survivor corporation, or a parent or Plan Subsidiary thereof
(including without limitation any common parent of the Company and any other
company or companies), or shall be substituted for by similar options, rights or
awards covering the stock of the successor or survivor corporation, or a parent
or Plan Subsidiary thereof (including without limitation any common parent of
the Company and any other company or companies), with appropriate adjustments as
to the number and kind of shares and prices; and

(v)           The Committee (or the Board, in the case of Options granted to
Non-Employee Directors) may make adjustments in the number and type of shares of
Common Stock (or other securities or property) subject to outstanding Options
(or any portion thereof) and/or in the terms and conditions of (including the
exercise price), and


--------------------------------------------------------------------------------


the criteria included in, outstanding Options and Options which may be granted
in the future.

(c)           Subject to Section 7.1(d), the Committee (or the Board, in the
case of Options granted to Non-Employee Directors) may, in its sole discretion,
include such further provisions and limitations in any Stock Option Agreement as
it may deem equitable and in the best interests of the Company and its
Affiliates.

(d)           With respect to Incentive Stock Options, no adjustment or action
described in this Section 7.1 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause the Plan to
violate Section 422(b)(1) of the Code or any successor provisions thereof,
unless the Committee determines that the Plan and/or the Options are not to
comply with Section 422(b)(1) of the Code.


SECTION 7.2                                    OPTIONS NOT TRANSFERABLE.  NO
OPTION OR INTEREST OR RIGHT THEREIN OR PART THEREOF SHALL BE LIABLE FOR THE
DEBTS, CONTRACTS OR ENGAGEMENTS OF THE OPTIONEE OR HIS OR HER SUCCESSORS IN
INTEREST OR SHALL BE SUBJECT TO DISPOSITION BY TRANSFER, ALIENATION,
ANTICIPATION, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR ANY OTHER MEANS WHETHER SUCH
DISPOSITION BE VOLUNTARY OR INVOLUNTARY OR BY OPERATION OF LAW, BY JUDGMENT,
LEVY, ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL OR EQUITABLE PROCEEDINGS
(INCLUDING BANKRUPTCY), AND ANY ATTEMPTED DISPOSITION THEREOF SHALL BE NULL AND
VOID AND OF NO EFFECT; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 7.2 SHALL
PREVENT TRANSFERS BY WILL OR BY THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.


SECTION 7.3                                    AMENDMENT, SUSPENSION OR
TERMINATION OF THE PLAN.  THE PLAN MAY BE WHOLLY OR PARTIALLY AMENDED OR
OTHERWISE MODIFIED, SUSPENDED OR TERMINATED AT ANY TIME OR FROM TIME TO TIME BY
THE BOARD OR THE COMMITTEE.  HOWEVER, WITHOUT STOCKHOLDER APPROVAL WITHIN 12
MONTHS BEFORE OR AFTER SUCH ACTION NO ACTION OF THE BOARD OR THE COMMITTEE MAY,
EXCEPT AS PROVIDED IN SECTION 7.1, INCREASE ANY LIMIT IMPOSED IN SECTION 2.1 ON
THE MAXIMUM NUMBER OF SHARES WHICH MAY BE ISSUED ON EXERCISE OF OPTIONS, REDUCE
THE MINIMUM OPTION PRICE REQUIREMENTS OF SECTION 4.3(A), OR EXTEND THE LIMIT
IMPOSED IN THIS SECTION 7.3 ON THE PERIOD DURING WHICH OPTIONS MAY BE GRANTED. 
EXCEPT AS PROVIDED BY SECTION 7.1, NEITHER THE AMENDMENT, SUSPENSION NOR
TERMINATION OF THE PLAN SHALL, WITHOUT THE CONSENT OF THE HOLDER OF THE OPTION,
MATERIALLY AND ADVERSELY ALTER OR IMPAIR ANY RIGHTS OR OBLIGATIONS UNDER ANY
OPTION THERETOFORE GRANTED.  NO OPTION MAY BE GRANTED DURING ANY PERIOD OF
SUSPENSION NOR AFTER TERMINATION OF THE PLAN, AND IN NO EVENT MAY ANY OPTION BE
GRANTED UNDER THIS PLAN AFTER THE EXPIRATION OF TEN YEARS FROM THE DATE THE PLAN
IS ADOPTED BY THE BOARD.


SECTION 7.4                                    EFFECT OF PLAN UPON OTHER OPTION
AND COMPENSATION PLANS.  THE ADOPTION OF THIS PLAN SHALL NOT AFFECT ANY OTHER
COMPENSATION OR INCENTIVE PLANS IN EFFECT FOR THE COMPANY OR ANY AFFILIATE. 
NOTHING IN THIS PLAN SHALL BE CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY OR ANY
AFFILIATE (A) TO ESTABLISH ANY OTHER FORMS OF INCENTIVES OR COMPENSATION FOR
DIRECTORS OR EMPLOYEES OF THE COMPANY (OR ANY AFFILIATE); OR (B) TO GRANT OR
ASSUME OPTIONS OTHERWISE THAN UNDER THIS PLAN IN CONNECTION WITH ANY PROPER
CORPORATE PURPOSE, INCLUDING, BUT NOT BY WAY OF LIMITATION, THE GRANT OR
ASSUMPTION OF OPTIONS IN CONNECTION WITH THE ACQUISITION BY PURCHASE, LEASE,
MERGER, CONSOLIDATION OR OTHERWISE, OF THE BUSINESS, STOCK OR ASSETS OF ANY
CORPORATION, FIRM OR ASSOCIATION.


SECTION 7.5                                    APPROVAL OF PLAN BY
STOCKHOLDERS/EFFECTIVE DATE OF AMENDMENTS.  THIS PLAN RECEIVED APPROVAL OF THE
COMPANY’S STOCKHOLDERS ON DECEMBER 22, 2004.  THIS PLAN WAS


--------------------------------------------------------------------------------



INITIALLY ADOPTED BY THE BOARD ON DECEMBER 22, 2004 AND WAS THEREAFTER AMENDED
ON NOVEMBER 7, 2006 AND IS HEREBY BEING AMENDED AND RESTATED IN ITS ENTIRETY ON
JUNE 11, 2007.


SECTION 7.6                                    TITLES.  TITLES ARE PROVIDED
HEREIN FOR CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION
OR CONSTRUCTION OF THE PLAN.


SECTION 7.7                                    CONFORMITY TO SECURITIES LAWS. 
THE PLAN IS INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH ALL PROVISIONS OF
THE SECURITIES ACT AND THE EXCHANGE ACT AND ANY AND ALL REGULATIONS AND RULES
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER TO THE EXTENT
THE COMPANY OR ANY OPTIONEE IS SUBJECT TO THE PROVISIONS THEREOF. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PLAN SHALL BE ADMINISTERED,
AND OPTIONS SHALL BE GRANTED AND MAY BE EXERCISED, ONLY IN SUCH A MANNER AS TO
CONFORM TO SUCH LAWS, RULES AND REGULATIONS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PLAN AND OPTIONS GRANTED HEREUNDER SHALL BE DEEMED AMENDED
TO THE EXTENT NECESSARY TO CONFORM TO SUCH LAWS, RULES AND REGULATIONS.


SECTION 7.8                                    GOVERNING LAW.  TO THE EXTENT NOT
PREEMPTED BY FEDERAL LAW, THE PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


SECTION 7.9                                    SEVERABILITY.  IN THE EVENT ANY
PORTION OF THE PLAN OR ANY ACTION TAKEN PURSUANT THERETO SHALL BE HELD ILLEGAL
OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE
REMAINING PARTS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF
THE ILLEGAL OR INVALID PROVISIONS HAD NOT BEEN INCLUDED, AND THE ILLEGAL OR
INVALID ACTION SHALL BE NULL AND VOID.


--------------------------------------------------------------------------------